Citation Nr: 0527511	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
melioidosis with history of recurrent hemoptysis and 
exertional dyspnea.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from July 1966 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.

Service connection was granted for melioidosis in an October 
1970 VA rating decision.  The service-connected disability 
was later denominated melioidosis with history of recurrent 
hemoptysis and exertional dyspnea.

In a June 2002 rating decision, the RO, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for coronary artery disease as secondary to the 
service-connected melioidosis.  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal of that issue by 
submitting a substantive appeal (VA Form 9) in November 2003. 

The veteran presented testimony at a personal hearing held 
before the undersigned Veterans Law Judge, sitting at the RO, 
in September 2004.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In March 2005, the Board undertook additional development of 
this claim by soliciting an independent medical opinion, 
which was thereafter received by the Board in June 2005.





FINDING OF FACT

Coronary artery disease is not shown by competent medical 
evidence to be etiologically or causally related to the 
veteran's service-connected melioidosis.


CONCLUSION OF LAW

Coronary artery disease is not proximately due to or the 
result of service-connected melioidosis.  38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
coronary artery disease as secondary to service-connected 
melioidosis.  He specifically contends that medical evidence 
shows that melioidosis is a bacterial process that could 
cause coronary disease.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 rating decision, and by the 
statement of the case issued in October 2003, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

Crucially, a letter was sent to the veteran in June 2004 that 
was specifically intended to address the requirements of the 
VCAA with reference to the veteran's claim.  The letter 
explained to the veteran that VA was processing his claim.  
The letter discussed the evidentiary requirements pertinent 
to his claim, and specifically set forth the criteria by 
which secondary service connection can be established.  These 
criteria were identified, in brief, as the presence of a 
service-connected disability, a separate nonservice-connected 
current physical or mental disability, and a relationship 
between the two.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 VCAA letter, the veteran was informed that VA would try 
to get relevant federal records, including service records, 
VA Medical Center records, and records from other federal 
agencies, such as the Social Security Administration.  He was 
also advised that VA would make reasonable efforts to obtain 
relevant records that were not in the custody of a federal 
department or agency, to include records from state or local 
governments, private medical care providers, current or 
former employers, and other non-federal governmental sources.  
He was advised that he was to provide VA with sufficient 
information so as to enable VA to request records from the 
person or agency that has them.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's June 2004 letter informed the veteran that, in 
addition to providing VA with enough information so that 
records could be requested from the person or agency that has 
them, he could submit a medical opinion from his own doctor.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2004 letter specifically 
advised the veteran that "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
June 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claim was initially adjudicated by the RO in June 2002, prior 
to his being furnished with VCAA notice in June 2004.  
However, after the VCAA letter was provided to the veteran, 
he was accorded ample opportunity to present evidence and 
argument in support of his claim, including presenting 
personal testimony and additional evidence in connection with 
his September 2004 hearing.  The Board accordingly finds that 
there is no prejudice to the veteran in the timing of the 
VCAA notice.    

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  The Board solicited an 
independent medical opinion whereby the question dispositive 
of the claim was addressed.  This opinion was received by VA 
in June 2005, with the veteran thereafter furnished a copy 
and requested to submit any additional medical evidence or 
argument.  He submitted medical treatise evidence in August 
2005, which was covered by a waiver of RO review under 
38 C.F.R. § 20.1304 which he signed at the time of his 
hearing in September 2004.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He requested a personal hearing before a 
member of the Board, and presented testimony before the 
undersigned at the RO in September 2004; as noted above, a 
transcript of that hearing has been associated with his VA 
claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Se  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the matter 
of secondary service connection.  The veteran has 
consistently maintained that his coronary artery disease is 
due to his service-connected melioidosis, and there is no 
indication in the file that the veteran is claiming service 
connection for coronary artery disease as being directly 
related to service.  See the veteran's January 2003 notice of 
disagreement (VA Form 21-4138), his November 2003 substantive 
appeal (VA Form 9) and the September 2004 hearing transcript, 
pp. 2 et seq.  Moreover, a review of the service medical 
records and medical records dated within one year following 
service separation (primarily the report of VA 
hospitalization in August 1970) does not reveal any coronary 
artery disease.  Based on this record, and the veteran's 
contentions, the Board will limit its analysis of the 
veteran's claim to the matter of entitlement service 
connection on a secondary basis under the provisions of 38 
C.F.R. § 3.310 (2004).

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, 11 Vet. App. at 512 (1998).

The medical evidence clearly demonstrates the current 
manifestation of a cardiac disability characterized as 
coronary artery disease.  Wallin element (1), a current 
disability, is met.   Likewise, the veteran has service-
connected melioidosis.  Wallin element (2), a service-
connected disability, is also met.  

The critical question, accordingly, is whether Wallin element 
(3), medical evidence of a nexus between the service-
connected disease of injury (in this instance, melioidosis) 
and the current disability (in this case, coronary artery 
disease), is satisfied.  After a review of the pertinent 
evidence, the Board must conclude that this element of the 
Wallin test is not met, and that the veteran's claim fails on 
that basis.

The veteran has furnished opinions by medical professionals 
which arguably to the effect that his melioidosis did in fact 
cause his coronary artery disease.  In a statement dated in 
August 2003, a VA physician noted that, while melioidosis 
most commonly infects the skin and lungs, it can spread 
through the bloodstream and cardiovascular system and infect 
or involve almost any organ.  [This statement falls short of 
ascribing the veteran's coronary artery disease, to 
melioidosis, however.]
In an October 2004 statement, a private physician, S.J., 
D.O., reported that he found two articles in the Annals of 
Internal Medicine (October 1967, journal 67(4): 836-42) that 
"beautifully" describe melioidosis causing myocardial 
infarction, not only as a precursor but as a significant risk 
factor.  He indicated that it was his opinion that the 
veteran's myocardial infarction "has probably been caused" 
by his exposure to melioidosis and his long-term lung 
infection.

In contrast, a private medical statement dated in May 2001 
rejected the concept of any nexus between the veteran's 
melioidosis and his coronary artery disease.  In particular, 
that statement shows that the physician told the veteran that 
he knew of no connection between pulmonary fungal infections, 
and specifically melioidosis, and the development of coronary 
artery disease or acute myocardial infection.

As noted above, the Board solicited an independent medical 
opinion in order to resolve the conflicting medical evidence 
with regard to the potential nexus between the veteran's 
coronary artery disease and his service-connected 
melioidosis.  See 38 U.S.C.A. § 7109 (West 2002).  That 
opinion, dated in June 2005, indicates in pertinent part as 
follows:

The principle [sic] issue in this review 
is whether the veteran's coronary artery 
disease is due to, or the result of, 
melioidosis.  I have been unable to 
locate in the medical literature any 
information which suggests that 
melioidosis is a cause of atherosclerosis 
or is a contributing factor to the 
acceleration of preexisting 
atherosclerosis.


The reference cited in a review of this 
issue by 
[Dr. S.J. in October 2004] refers to two 
articles in a 1967 issue of the Annals of 
Internal Medicine.  I was only able to 
locate one article in that issue which 
corresponds to the reference cited....

It is my opinion that the cited article 
is not relevant to this case....

In summary, based on the information made 
available to me, this veteran has 
atherosclerosis which caused his 
myocardial infarction and necessitated 
both percutaneous revascularization 
(angioplasty) and surgical 
revascularization (coronary artery bypass 
grafting).  During an extensive review of 
the literature, I have not found evidence 
to support melioidosis as a cause of 
atherosclerosis or as a contributor to 
the progression of atherosclerosis.  The 
available literature does not support 
melioidosis as an etiology for the 
veteran's initial myocardial infarction 
or for the progression of atherosclerosis 
which necessitated his coronary artery 
bypass operation.

I also think it unlikely that hemoptysis 
from melioidosis, either chronically or 
acutely at the time of presentation with 
the index myocardial infarction, played a 
role in the development or of the 
progression of coronary artery disease.  
Chronic bleeding (such as from 
hemoptysis) is not a risk factor for the 
development of atherosclerosis.  As 
stated previously, it seems unlikely that 
bleeding from hemoptysis was present at 
the time of the initial myocardial 
infarction, as the patient would not have 
been prescribed streptokinase.  Prolonged 
hypotension from bleeding in the setting 
of significant coronary artery disease 
could cause a myocardial infarction, but 
there is nothing in the patient's 
available history to suggest this was the 
case.

Subsequent to the issuance of this opinion, the veteran 
submitted a copy of what is apparently the 1967 article 
discussed above.

The Board finds that the independent medical opinion is most 
probative with regard to the question of nexus.  It was 
prepared by a specialist in the area of concern, and is 
premised upon a review of the entire medical record.  The 
medical opinions which are arguably in the veteran's favor 
are not to be as comprehensive in either the scope of review 
or analysis, and are not shown to have been proffered by an 
expert in the field.  As such, they cannot be accorded the 
same probative weight as the June 2005 independent medical 
opinion.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In the instant case, for the reasons stated above, the Board 
has concluded that the June 2005 independent medical expert's 
opinion is to be accorded more weight, and is more probative 
of the determinative question before the Board, than the 
medical statements submitted by the veteran in support of his 
position.  In particular, the   August 2003 statement of the 
VA physician is general in nature, merely noting that while 
melioidosis most commonly infects the skin and lungs, it can 
spread through the bloodstream and cardiovascular system and 
infect or involve almost any organ.
This statement is general and inconclusive in nature, does 
not address specifically the veteran's medical history, and 
as such cannot support a claim for service connection.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical evidence is speculative, 
general or inconclusive in nature cannot support a claim].

The opinion of Dr. S.J., which much more forceful, suffers 
from a fatal flaw, which as pointed out by the independent 
medical expert, namely that the medical journal article 
presented by Dr. S.J. in support of his conclusion was not 
relevant to the veteran's case.  That article was in fact a 
case report involving a 58 year old sergeant who was 
stationed in the Central Highlands of Vietnam who presented 
with a myocardial infarction which was later found to have 
been caused by an abscess of the heart caused by melioidosis.  
As the independent medical expert noted, "there is no 
clinical history to support a myocardial abscess as the cause 
of the veteran's myocardial infarction . . . certainly this 
would have been commented on during the coronary artery 
bypass operation."  In short, the independent medical expert 
convincingly makes the case that there is no evidence of 
infection of the heart caused by the service-connected 
melioidosis.  Absent such infection, there is no connection 
between the melioidosis and the veteran's heart disease.  
Although Dr. S.J. seems to have assumed that such infection 
was present in the veteran's case, the independent medical 
expert found no clinical evidence of such infection.  The 
August 2003 VA examiner merely indicated that it was possible 
that such infection could occur, which indicating that such 
infection in fact did occur.

Based on this record, the Board concludes that the medical 
evidence does not demonstrate that there is a nexus between 
the veteran's coronary artery disease and his service-
connected melioidosis.  As discussed above, the opinion of 
Dr. S.J. is based upon an faulty premise (that the veteran's 
heart was infected) and is thus entitled to little weight of 
probative value.  While the veteran himself alleges that 
there is such a nexus, it is not shown that he has the 
training or competence to provide opinions on medical matters 
such as the etiology of diseases.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) [lay persons cannot offer 
opinions requiring medical knowledge]; see also 38 C.F.R. § 
3.159(a)(1).  His statements are therefore not probative of a 
nexus between his coronary artery disease and his service-
connected melioidosis.  See also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In sum, Wallin element (3), a medical nexus, is not met.  The 
Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease on a secondary basis.  
The benefit sought on appeal is accordingly denied.




ORDER

Service connection for coronary artery disease as secondary 
to service-connected melioidosis with history of recurrent 
hemoptysis and exertional dyspnea is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


